Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.

Terminal Disclaimer
	The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ryan Farr on 5/9/2022.

The claims have been amended as follows: 

1.	(Currently Amended) A method for wireless communication, the method comprising:
receiving a multicast packet, the multicast packet including:
control header information including at least a portion of a transmitter identifier associated with the multicast packet; and 
a payload; and
transmitting a negative acknowledgement (NACK) based at least in part on:
a decoding of the control header information of the received multicast packet; 
a determined distance; and 
a determination that a decoding procedure associated with the payload of the received multicast packet was unsuccessful.

2.	(Currently Amended) An apparatus for wireless communication, the apparatus comprising:
a processor;
memory coupled with the processor; and
the processor and memory configured to:
receive a multicast packet, the multicast packet including:
control header information including at least a portion of a transmitter identifier associated with the multicast packet; and 
a payload; and
transmit a negative acknowledgement (NACK) based at least in part on:
a decoding of the control header information of the received multicast packet; 
a determined distance; and 
a determination that a decoding procedure associated with the payload of the received multicast packet was unsuccessful.

3.	(Currently Amended) A non-transitory computer-readable medium storing code for wireless communication at a first device, the code comprising instructions executable by a processor to perform a method comprising:
receiving a multicast packet, the multicast packet including:
control header information including at least a portion of a transmitter identifier associated with the multicast packet; and 
a payload; and
transmitting a negative acknowledgement (NACK) based at least in part on:
a decoding of the control header information of the received multicast packet; 
a determined distance; and 
a determination that a decoding procedure associated with the payload of the received multicast packet was unsuccessful.

4. 	 (Previously Presented) The method of Claim 1, wherein receiving the multicast packet comprises:
by a first user equipment, receiving the multicast packet from a second user equipment.

5. 	 (Previously Presented) The method of Claim 4, wherein transmitting the NACK is further based at least in part on a location of the first user equipment.

6. 	 (Currently Amended) The method of Claim 5, wherein transmitting the NACK is further based at least in part on a location of the second user equipment being within the [[a]] determined distance from the location of the first user equipment.

7. 	 (Previously Presented) The apparatus of Claim 2, wherein the apparatus is a first user equipment; and wherein the processor and memory are further configured to receive the multicast packet from a second user equipment.

8. 	 (Previously Presented) The apparatus of Claim 7, wherein the processor and memory are further configured to transmit the NACK further based at least in part on a location of the first user equipment.

9. 	 (Currently Amended) The apparatus of Claim 8, wherein the processor and memory are further configured to transmit the NACK further based at least in part on a location of the second user equipment being within the [[a]] determined distance from the location of the first user equipment.

10. 	 (Previously Presented) The non-transitory computer-readable medium of Claim 3, wherein receiving the multicast packet comprises:
by a first user equipment, receiving the multicast packet from a second user equipment.

11. 	 (Previously Presented) The non-transitory computer-readable medium of Claim 10, wherein transmitting the NACK is further based at least in part on a location of the first user equipment.

12. 	 (Currently Amended) The non-transitory computer-readable medium of Claim 11, wherein transmitting the NACK is further based at least in part on a location of the second user equipment being within the [[a]] determined distance from the location of the first user equipment.

13.	(Previously Presented) A method for wireless communication, the method comprising:
by a first user equipment:
receiving a multicast transmission from a second user equipment, the multicast transmission including:
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and 
a payload; and
transmitting a negative acknowledgement (NACK) based at least in part on:
a decoding of the control information of the received multicast transmission; 
a location of the first user equipment; and
a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.

14. 	 (Previously Presented) The method of Claim 13, wherein the transmitting of the NACK is further based at least in part on a location of the second user equipment being within a determined distance from the location of the first user equipment.

15.	(Previously Presented) An apparatus for wireless communication by a first user equipment, the apparatus comprising:
a processor;
memory coupled with the processor; and
the processor and memory configured to:
receive a multicast transmission from a second user equipment, the multicast transmission including:
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and 
a payload; and
transmit a negative acknowledgement (NACK) based at least in part on:
a decoding of the control information of the received multicast transmission; 
a location of the first user equipment; and
a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.

16. 	 (Previously Presented) The apparatus of Claim 15, wherein the processor and memory are further configured to transmit of the NACK further based at least in part on a location of the second user equipment being within a determined distance from the location of the first user equipment.

17.	(Previously Presented) A non-transitory computer-readable medium storing code for wireless communication at a first device, the code comprising instructions executable by a processor to perform a method comprising:
receiving a multicast transmission from a second user equipment, the multicast transmission including:
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and 
a payload; and
transmitting a negative acknowledgement (NACK) based at least in part on:
a decoding of the control information of the received multicast transmission; 
a location of the first user equipment; and
a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.

18. 	 (Previously Presented) The non-transitory computer-readable medium of Claim 17, wherein the transmitting of the NACK is further based at least in part on a location of the second user equipment being within a determined distance from the location of the first user equipment.

19.	(Previously Presented) A method for wireless communication, the method comprising:
by a first user equipment:
receiving a multicast transmission from a second user equipment, the multicast transmission including:
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and 
a payload; and
transmitting a negative acknowledgement (NACK) based at least in part on:
a decoding of the control information of the received multicast transmission; 
a location of the second user equipment; and
a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.

20.	(Previously Presented) An apparatus for wireless communication by a first user equipment, the apparatus comprising:
a processor;
memory coupled with the processor; and
the processor and memory configured to:
receive a multicast transmission from a second user equipment, the multicast transmission including:
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and 
a payload; and
transmit a negative acknowledgement (NACK) based at least in part on:
a decoding of the control information of the received multicast transmission; 
a location of the second user equipment; and
a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.

21.	(Previously Presented) A non-transitory computer-readable medium storing code for wireless communication at a first device, the code comprising instructions executable by a processor to perform a method comprising:
receiving a multicast transmission from a second user equipment, the multicast transmission including:
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and 
a payload; and
transmitting a negative acknowledgement (NACK) based at least in part on:
a decoding of the control information of the received multicast transmission; 
a location of the second user equipment; and
a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.


22.	(Previously Presented) A method for wireless communication, the method comprising:
by a first user equipment:
receiving a multicast transmission from a second user equipment, the multicast transmission including:
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and 
a payload; and
transmitting a negative acknowledgement (NACK) based at least in part on:
a decoding of the control information of the received multicast transmission; 
a determined distance within which the NACK is to be transmitted; and
a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.

23.	(Previously Presented) An apparatus for wireless communication by a first user equipment, the apparatus comprising:
a processor;
memory coupled with the processor; and
the processor and memory configured to:
receive a multicast transmission from a second user equipment, the multicast transmission including:
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and 
a payload; and
transmit a negative acknowledgement (NACK) based at least in part on:
a decoding of the control information of the received multicast transmission; 
a determined distance within which a NACK is to be transmitted; and
a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.

24.	(Previously Presented) A non-transitory computer-readable medium storing code for wireless communication at a first device, the code comprising instructions executable by a processor to perform a method comprising:
receiving a multicast transmission from a second user equipment, the multicast transmission including:
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and 
a payload; and
transmitting a negative acknowledgement (NACK) based at least in part on:
a decoding of the control information of the received multicast transmission; 
a determined distance within which a NACK is to be transmitted; and
a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1-3, 22-24, the prior art of record, specifically (US 8929319) teaches:
A method for wireless communication, the method comprising: receiving a multicast packet, the multicast packet including; (Col.15: 12-39);
However, none of the prior art cited alone or in combination provides the motivation to teach; control header information including at least a portion of a transmitter identifier associated with the multicast packet; and 
a payload; and
transmitting a negative acknowledgement (NACK) based at least in part on:
a decoding of the control header information of the received multicast packet; 
a determined distance; and 
a determination that a decoding procedure associated with the payload of the received multicast packet was unsuccessful. 
Regarding independent claims 13, 15, 17, 19-21, the prior art of record, specifically (US 8929319) teaches:
A method for wireless communication, the method comprising: by a first user equipment: receiving a multicast transmission from a second user equipment, the multicast transmission including; (Col.15: 12-39);
However, none of the prior art cited alone or in combination provides the motivation to teach;
control information including at least a portion of a transmitter identifier associated with the multicast transmission; and a payload; and transmitting a negative acknowledgement (NACK) based at least in part on: a decoding of the control information of the received multicast transmission; a location of the first user equipment; and a determination that a decoding procedure associated with the payload of the received multicast transmission was unsuccessful.
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-24 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: He, Hao, et al. "Reliable cross-technology communication with physical-layer acknowledgement." IEEE Transactions on Communications 68.8 (2020): 5175-5187: provides: Cross-technology Communication (CTC) is a promising paradigm for efficient coordination and cooperation among heterogeneous wireless technologies. Recent advances in physical-layer CTC (PHY-CTC) approaches the standards' maximum transmission rate by exploring PHY-layer signal features. However, due to the lack of reliable feedback, current PHY-CTC technologies can hardly ensure transmission reliability. This paper presents RAP (Reliable Acknowledged PHY-CTC), a bidirectional CTC design with reliable PHY-CTC feedback. First, we present a novel PHY-CTC technique to efficiently establish a reliable feedback channel (e.g., ACKs or NACKs). Then, based on the feedback, we propose a joint intra-packet coding and inter-packet coding scheme to improve the reliability of CTC. Finally, we present an on-demand data (re)transmission scheme to support unicast, multicast and broadcast more efficiently. We implement and evaluate RAP on USRP N210 with IEEE 802.11g PHY (WiFi) and commodity ZigBee devices. The experiment results show RAP achieves reliable data transmission (>99% packet reception rate (PRR)) and high throughput (over 35kbps) under a wide range of scenarios.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641